Citation Nr: 1714589	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM) and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a separate compensable disability evaluation for cataracts as a complication of service-connected DM.  

3.  Entitlement to a total disability evaluation due to service-connected disabilities based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1970 to January 1991.

As it relates to the claims of service connection for hypertension and a separate compensable disability evaluation for cataracts, they come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas, which denied service connection for hypertension and granted service connection for cataracts as a noncompensable complication of the DM.  

As it relates to the TDIU claim, the Board, in its July 2014 decision, noted that the Veteran, in August 2011, stated that he was not working due to his back and neck pain, thus raising the claim of a TDIU necessitating further development.

As will be discussed in greater detail below, the issues of service connection for hypertension and a TDIU require further development and are remanded to the RO for further action.


FINDINGS OF FACT

1.  The Veteran's cataracts of the right eye have been manifested by findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

2.  The Veteran's cataracts of the left eye have been manifested by findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected cataracts of the right eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.84a, DC 6027 (2016).

2.  The criteria for an initial compensable disability rating for service-connected cataracts of the left eye have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.84a, DC 6027 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As it relates to the claim for a compensable disability evaluation for cataracts, as the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment reports and records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant as it relates to his claim for a higher initial evaluation for cataracts.  

As it relates to the necessity for an examination, the Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments by his representative and a personal hearing if so desired.  The requested development was performed and complied with the directives of the Board remand.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




Cataracts

The Veteran contends that his service-connected cataracts (associated with the service-connected diabetes mellitus type II) warrant compensable initial ratings.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran is assigned separate noncompensable evaluations for his service-connected cataracts from the date of service connection.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and his disabilities will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.  Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

The Board finds that the Veteran's right and left cataracts have not been compensably disabling at any time during the period on appeal, and thus compensable initial ratings are not warranted for these disabilities.

Reviewing the relevant evidence of record, on VA examination in December 2006,  the examiner noted diagnoses of early cataracts of both eyes with 1+ nuclear sclerosis.  The cataracts were not visually significant and the Veteran's best corrected visual acuity was 20/20 in both eyes. 

At the time of a November 2007 VA examination, the Veteran was noted to have trace cortical and nuclear sclerotic cataracts.  Best corrected visual acuity was 20/20 in the right eye and 20/25+ in the left eye.  

The Veteran was afforded an additional VA examination in October 2016, at which the examiner noted diagnoses of preoperative cataracts of both eyes.  Uncorrected distance vision was 20/50 in the right eye and 20/50 in the left eye.  Uncorrected near vision was 20/200 in the right eye and 20/200 in the left eye.  Corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  His pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism. The Veteran did not have diplopia.  Right eye pressure was 18 while left eye pressure was 17.  The slit lamp and external eye examination revealed a right lid chalazion (for which service connection has been granted and assigned a noncompensable evaluation) with otherwise normal external exam/lids/lashes for both eyes; normal conjunctiva/sclera; normal corneas; normal anterior chambers; and normal iris.  

The October 2016 VA examiner noted that the Veteran did not have a visual field defect.  He did not have contraction or loss of a visual field.  There was no aphakia or dislocation of the crystalline lens.  The examiner stated that "[t]here is no decreased in visual acuity or other visual impairment."  The Veteran had had no incapacitating episodes attributable to any eye condition in the past 12 months.  The examiner found that the Veteran's eye condition did not impact his ability to work.

Accordingly, based on this evidence of record, the Board finds no basis for the assignment of compensable ratings for the Veteran's cataracts associated with his diabetes mellitus.  Specifically, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity). 

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Therefore, compensable initial ratings for cataracts of the right and left eyes are not warranted under any applicable diagnostic code.

Additionally, the Board finds that the cataracts do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Services for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for cataracts is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cataracts with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his cataracts preclude his employment.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.


ORDER

Entitlement to an initial compensable rating for service-connected cataracts of the right eye is denied.

Entitlement to an initial compensable rating for service-connected cataracts of the left eye is denied.


REMAND

As it relates to the claim of service connection for hypertension, the Board notes that as part of prior VA examinations/opinions, the issue of service connection for hypertension was addressed on a direct basis and as secondary to his service-connected DM.  However, the Veteran's representative, in his March 2017 written argument, indicated that service connection for hypertension was also warranted as secondary to his service-connected PTSD, to include by way of aggravation.  In support of the Veteran's claim, the representative referenced several medical treatises/articles to support this proposition.  To date, an opinion has not been rendered upon what impact, if any, the Veteran's service-connected PTSD has upon his hypertension.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As such, an additional opinion is necessary.

As it relates to the TDIU claim, as noted above, the Board assumed jurisdiction of this claim in its July 2014 decision.  At that time, the Veteran was asked to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.  Although he has not provided the requested information, additional development is warranted with regard to this claim.  At the outset, the Board notes that the Veteran has been awarded a 100 percent schedular disability evaluation for his combined overall disabilities, which has been in effect from January 24, 2006.  Currently the Veteran is service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; degenerative osteoarthritis of the right side of the apophyseal joint of L5-S1, rated as 40 percent disabling; peripheral neuropathy and cervical radiculopathy of the right upper extremity, associated with DM, rated as 40 percent disabling; coronary artery disease, rated as 30 percent disabling; arthritis of the cervical spine, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity associated with DM, rated as 20 percent disabling; DM rated as 20 percent disabling; peripheral neuropathy of the left lower extremity associated with DM, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity associated with DM, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and bilateral hearing loss, right upper lid chalazion, and superficial scar as residuals of a shell fragment wound on the anterior aspect of the left tibia, all rated as noncompensable.   In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran has not been afforded a VA examination to assist in determining if a single disability, or disabilities arising out a common etiology, would render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Again ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

3.  If available, return the record to the examiner who performed the September 2014 VA hypertension examination.  The entire record should be made available to the examiner.  Following a review of the record, the examiner is requested to render the following opinions:  

(a) Is it as likely as not (50 percent probability or greater) that any current hypertension is caused by any service-connected disability, to include PTSD?

(b) If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is aggravated (permanently worsened) by any service-connected disability, to include PTSD?  
Completed detailed rationale, to include addressing the medical evidence addressed in the representative's March 2017 written argument, is requested for any opinion that is rendered.  

4.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  The examiner is requested to provide evidence as to the impact of the functional effect of each individual service-connected disability on his ability to obtain or maintain substantially gainful employment.  The examiner is also requested to provide evidence as to the impact of the functional effect of those disabilities arising out of common etiology (those disabilities resulting from Agent Orange exposure to include DM, the resulting peripheral neuropathy of the extremities, and coronary artery disease) on his ability to obtain or maintain substantially gainful employment.  

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


